IN THE SUPREME COURT OF THE STATE OF KANSAS

                                    Bar Docket No. 23285

                            In the Matter of ERIC DAMEN ROBY,
                                        Respondent.

                                ORDER OF DISBARMENT


       In a letter signed September 3, 2021, respondent Eric Damen Roby, an attorney
admitted to the practice of law in Kansas, voluntarily surrendered his license to practice
law in Kansas, under Supreme Court Rule 230 (2021 Kan. S. Ct. R. 284).


       At the time of his voluntary surrender, Roby's law license had been
administratively suspended since October 8, 2019, for nonpayment of fees and failure to
complete continuing legal education requirements. Roby had also been accused of
abandoning his law practice, providing false information to his clients, and providing
falsified documents to his clients. Based on these complaints, a formal disciplinary
hearing was scheduled for November 8, 2021. Prior to the filing of a formal complaint,
the Disciplinary Administrator's office received Roby's voluntary surrender letter.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Eric Damen Roby is disbarred from the practice of
law in Kansas, and his license and privilege to practice law are revoked.


       IT IS FURTHER ORDERED that the Office of Judicial Administration strike the name
of Eric Damen Roby from the roll of attorneys licensed to practice law in Kansas
effective the date of this order.



                                               1
       IT IS FURTHER ORDERED that any pending board proceedings or case terminates
effective the date of this order, but the Disciplinary Administrator may direct an
investigator to complete a pending investigation to preserve evidence.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to Roby, and that Roby forthwith shall comply with
Supreme Court Rule 231 (2021 Kan. S. Ct. R. 286).


       Dated this 29th day of September 2021.




                                             2